DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Response to Arguments

Regarding Rejection under 35 U.S.C. 102
The Applicants’ amendment and remarks for claims 1-20 have been carefully considered, but they are moot in view of new grounds for rejection.
Regarding Claim Interpretation
The Applicant argues that the claim interpretation under 35 U.S.C. 112(f) is not proper because the claim limitation does not use the term “means” or “step”.
However, the Examiner respectfully disagrees because 35 U.S.C. 112(f) is still properly invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
The claim limitation(s) uses a generic placeholder (“unit” in claims 1-29) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Thus, the Claim Interpretation is still maintained at this time.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen (US Pat. 9,919,648) in view of Park (US Pub. 2021/0334562).
	Regarding claim 1, Pedersen discloses a vehicle control apparatus to be used in a vehicle controllable on a basis of a voice input, the vehicle control apparatus comprising: 
a determination unit configured to determine whether a main operator of the vehicle is in a predetermined state where the main operator is not possible to perform an operation or is not performing an operation (Col. 7, line 48 – Col. 8, line 11, Fig. 1, a device control unit (102) monitors and detects dangerous driver (103) activities with roadway, traffic or weather condition while the vehicle is moving and the driver is using a telecommunication device for voice communication); and 
an input unit configured to accept an operational input based on a voice of the main operator, as well as to accept an operational input based on a voice of a passenger of the vehicle in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 7, line 48 – Col. 8, line 11, Col. 9, lines 55-67, Fig. 1, permitting the usage of a telecommunication device by other passengers (105) of the moving vehicle which is carrying on voice communications via an external cellular network using voice commands; Col. 13, lines 23-37, “pairing permits commands and responses to be communicated between a telecommunications device or cellular telephone and the device control unit (300)”).
	Pedersen does not explicitly teach, however, Park does explicitly teach:
 	a travel system controller configured to execute control of acceleration and deceleration of the vehicle based on the accepted operational input based on the voice of the passenger (Park, [0011][0012][0020] acquiring the passenger's voice detected by the voice recognition unit through the interface unit and control the device based on the passenger's voice; [0090][0091][0093] Fig. 2, the vehicle drive unit 750 includes the power source drive unit 751 and the brake drive unit 753 which may control the speed of the vehicle by controlling the output torque of the engine and brakes located at wheels).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate integrated motor vehicle dangerous driving warning and control system and methods as taught by Pedersen with the method of controlling speed of a vehicle using voice input as taught by Park to improve and develop actively for the safety and convenience of driving (Park, [0003][0004]).
Regarding claim 2, Pedersen in view of Park discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
wherein the determination unit determines that the main operator is in the predetermined state in a case where a posture of the main operator is in an abnormal state (Col. 20, lines 21-41, detecting a driver sleeping by monitoring using image analysis).
Regarding claim 3, Pedersen in view of Park discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
wherein the determination unit determines that the main operator is in the predetermined state in a case where a driving operation of the main operator is in an abnormal state (Col. 22, lines 4-34, detecting vehicle motion including abnormal acceleration).
Regarding claim 4, Pedersen in view of Park discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
wherein the determination unit determines that the main operator is in the predetermined state in a case where the passenger has performed an intervention operation (Col. 8, lines 12-28, determining activities of other passengers in the motor vehicle that may be distracting to the driver).
Regarding claim 6, Pedersen in view of Park discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
wherein the determination unit determines that the main operator is in the predetermined state in a case where biological information of the main operator is in an abnormal state (Col. 16, lines 10-52, monitoring driver’s vital signs and health conditions when driving the motor vehicle).
Regarding claim 20, Pedersen discloses a vehicle control apparatus to be used in a vehicle controllable on a basis of a voice input, the vehicle control apparatus comprising circuitry configured to 
determine whether a main operator of the vehicle is in a predetermined state where the main operator is not possible to perform an operation or is not performing an operation (Col. 7, line 48 – Col. 8, line 11, Fig. 1, a device control unit (102) monitors and detects dangerous driver (103) activities with roadway, traffic or weather condition while the vehicle is moving and the driver is using a telecommunication device for voice communication),
accept an operational input based on a voice of the main operator, and accept an operational input based on a voice of a passenger of the vehicle in a case where the main operator has been determined to be in the predetermined state (Col. 7, line 48 – Col. 8, line 11, Col. 9, lines 55-67, Fig. 1, permitting the usage of a telecommunication device by other passengers (105) of the moving vehicle which is carrying on voice communications via an external cellular network using voice commands; Col. 13, lines 23-37, “pairing permits commands and responses to be communicated between a telecommunications device or cellular telephone and the device control unit (300)”).
Pedersen does not explicitly teach, however, Park does explicitly teach:
 	execute control of acceleration and deceleration of the vehicle based on the accepted operational input based on the voice of the passenger. (Park, [0011][0012][0020] acquiring the passenger's voice detected by the voice recognition unit through the interface unit and control the device based on the passenger's voice; [0090][0091][0093] Fig. 2, the vehicle drive unit 750 includes the power source drive unit 751 and the brake drive unit 753 which may control the speed of the vehicle by controlling the output torque of the engine and brakes located at wheels).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate integrated motor vehicle dangerous driving warning and control system and methods as taught by Pedersen with the method of controlling speed of a vehicle using voice input as taught by Park to improve and develop actively for the safety and convenience of driving (Park, [0003][0004]).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen (US Pat. 9,919,648) in view of Park (US Pub. 2021/0334562) and further in view of Rufo et al., (US Pub. 2018/0342329).
Regarding claim 5, Pedersen in view of Park discloses the vehicle control apparatus according to claim 1. 
Pedersen in view of Park does not explicitly teach, however, Rufo does explicitly teach:
wherein the determination unit determines that the main operator is in the predetermined state in a case where the voice of the main operator or the voice of the passenger includes a word indicative of an emergency situation (Rufo, [0264] determining emergency situation by user’s voice command).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate integrated motor vehicle dangerous driving warning and control system and methods as taught by Pedersen in view of Park with the method of determining state using speech recognition as taught by Rufo to provide easy access and determination by processing verbal input.
Claims 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen (US Pat. 9,919,648) in view of Park (US Pub. 2021/0334562) and further in view of Muralidharan et al., (US Pub. 2018/0063318).
Regarding claim 7, Pedersen in view of Park discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen in view of Park does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
[a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate integrated motor vehicle dangerous driving warning and control system and methods as taught by Pedersen in view of Park with the method and system of providing notification for receiving co-passenger’s voice input as taught by Muralidharan to improve automobile safety system (Muralidharan, [0005]).
Regarding claim 8, Pedersen in view of Park discloses the vehicle control apparatus according to claim 2, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen in view of Park does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Regarding claim 9, Pedersen in view of Park discloses the vehicle control apparatus according to claim 3, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen in view of Park does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Regarding claim 10, Pedersen in view of Park discloses the vehicle control apparatus according to claim 4, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen in view of Park does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Regarding claim 11, Pedersen in view of Park discloses the vehicle control apparatus according to claim 5, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen in view of Park does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Regarding claim 12, Pedersen in view of Park discloses the vehicle control apparatus according to claim 6, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen in view of Park does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Claims 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen (US Pat. 9,919,648) in view of Park (US Pub. 2021/0334562) and further in view of Aggarwal et al., (US Pub. 2020/0339142).
Regarding claim 13, Pedersen in view of Park discloses the vehicle control apparatus according to claim 1.
Pedersen in view of Park does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate integrated motor vehicle dangerous driving warning and control system and methods as taught by Pedersen in view of Park with the method of authorizing access when operating an automated assistant enabled vehicle as taught by Aggarwal to provide restriction in order to eliminate safety risks (Aggarwal, [0032]).
Regarding claim 14, Pedersen in view of Park discloses the vehicle control apparatus according to claim 2.
Pedersen in view of Park does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission). 
Regarding claim 15, Pedersen in view of Park discloses the vehicle control apparatus according to claim 3.
Pedersen in view of Park does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Regarding claim 16, Pedersen in view of Park discloses the vehicle control apparatus according to claim 4.
Pedersen in view of Park does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Regarding claim 17, Pedersen in view of Park discloses the vehicle control apparatus according to claim 5.
Pedersen in view of Park does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Regarding claim 18, Pedersen in view of Park discloses the vehicle control apparatus according to claim 6.
Pedersen does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Regarding claim 19, Pedersen in view of Park discloses the vehicle control apparatus according to claim 7.
Pedersen in view of Park does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659